

113 HRES 1113 IH: To state the need for action on statehood for Puerto Rico if the status wins a majority of the vote on the question in the territory’s plebiscite on November 3.
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1113IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Soto (for himself, Miss González-Colón of Puerto Rico, Mr. Hastings, Mrs. Demings, Mr. Crist, Mr. Deutch, Mr. Serrano, Mr. Fitzpatrick, Mr. Young, Mrs. Radewagen, Ms. Shalala, Mrs. Murphy of Florida, Ms. Wasserman Schultz, Ms. Frankel, Mr. Lawson of Florida, Ms. Mucarsel-Powell, Ms. Wilson of Florida, and Ms. Castor of Florida) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONTo state the need for action on statehood for Puerto Rico if the status wins a majority of the vote on the question in the territory’s plebiscite on November 3.Whereas the United States acquired Puerto Rico through the Spanish-American War intending to keep the islands, but the Supreme Court divined that the territory had become a possession of the United States, meaning that it can become either a State or a sovereign nation and it can be treated differently than parts of the United States;Whereas, in 1917, United States citizenship was granted to individuals born in Puerto Rico to permanently bind the territory to the Nation;Whereas territory status prevents the 3.1 million Americans of the islands from having votes in the Government that makes their laws (other than the vote in committee of a resident commissioner), a democratic deficit, which all of the territory’s leaders reject;Whereas Puerto Rico is a State for the purposes of most—but not all—Federal laws, but the territory and our fellow Americans there are, overall, treated worse than the States and their residents;Whereas it has been the longstanding policy of the United States that a vote among our citizens in the territory will determine whether it will ultimately become a State or a nation;Whereas Puerto Rico’s last two status plebiscites, which were limited to but included all of the territory’s possible future statuses, rejected the current status and chose statehood but the number of votes caused some people to question whether they accurately reflected the electorate;Whereas the Puerto Rico Oversight, Management, and Economic Stability Act (Public Law 114–187) recognizes the territory’s right to determine its future political status through the plebiscite provided for by Public Law 113–76 or otherwise;Whereas the elected government of Puerto Rico has enacted a law to have a plebiscite on statehood on November 3, 2020;Whereas the vote would resolve any question as to the will of the territory because opponents of equality within the Nation for any reason—including, but not limited to, support of the current status or a desire for nationhood—could vote No;Whereas we recognize the Department of Justice has issued an opinion and express our opposition to it on grounds that the plebiscite language is a simple, clear question and allows voters to vote for the status of their choice through the yes-or-no framework;Whereas those who favor Puerto Rico’s status as a territory or sovereign nation can vote No on the ballot in November; andWhereas Congress has the ultimate authority to admit new States regardless of any Department of Justice opinion in accordance with article IV, section 3, clause 1 of the Constitution: Now, therefore, be itThat the House of Representatives—(1)declares that the Congress and the President will have a duty to act in 2021 on the self-determination choice of the people of Puerto Rico if the plebiscite chooses statehood;(2)recognizes that implementation legislation will need to include measures to phase-in the equal treatment of the territory and its residents in Federal laws; and(3)states that such measures should implement equality for Puerto Rico and Puerto Ricans as expeditiously as reasonably possible.